                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 TAMMY NICOLE SHANKLIN,                             )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )          No. 4:19-CV-02910-NCC
                                                    )
 FRIENDSHIP VILLAGE,                                )
                                                    )
                  Defendant.                        )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Tammy Nicole Shanklin’s second Motion for

Appointment of Counsel and Affidavit in Support (Doc. 16). The Court previously denied

Plaintiff’s request for appointed counsel, without prejudice (Doc. 5). As the Court detailed in its

prior order, in civil cases, a pro se litigant does not have a constitutional or statutory right to

appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). See also Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case”). Rather, a district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim…and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th

Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the pro se litigant

to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).
       After reviewing these factors, in its previous order, the Court found that the appointment

of counsel was not warranted at the time. Plaintiff had demonstrated, at that point, that she could

adequately present her claims to the Court. Additionally, neither the factual nor the legal issues

in this case appeared to be unduly complex. Although this case has since moved to the discovery

phase and Plaintiff will be required to appear in Court for the scheduling conference, there are no

new facts. The Court continues to find Plaintiff capable of adequately presenting her

employment discrimination claims to the Court. Therefore, the Court does not find appointment

of counsel warranted at this time. However, as noted previously, the Court will entertain future

motions for appointment of counsel as the case progresses and if circumstances warrant it.

       Accordingly,

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Doc.

16) is DENIED, without prejudice.

       Dated this 22nd day of January, 2020.


                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
